Citation Nr: 1810944	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-08 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1960 to February 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2012, the Veteran testified at a Decision Review Officer hearing, and in October 2014, the Veteran testified at a videoconference hearing before the undersigned.  Transcripts of both hearings are of record.

In a January 2015 decision, the Board denied the Veteran's claim for entitlement to service connection for degenerative disc disease of the lumbar spine, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court remanded the issue to the Board based on a June 2016 Joint Motion for Remand (JMR).  The Board remanded the case in April 2017 for actions consistent with the June 2016 JMR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its April 2017 remand, the Board directed the AOJ to afford the Veteran a VA examination to determine the etiology of any lumbar spine disability found.  The Board directed that the examiner "First identify all current disabilities the Veteran has of his lumbar spine.  The examiner should specify whether the Veteran currently has any flattening of the spine or any disability of the spine that is related to the flattening of the spine that was noted on entrance into service."  Then, "If any flattening of the lumbar curve or related disability is currently found, discuss whether there was any increase in severity during service of the non-symptomatic non-disabling (NSND) flattening of the lumbar curve that was noted on entrance into service."  In providing this opinion, the examiner was to "specifically consider the Veteran's December 1962 weightlifting related complaint of pain on movement of the back documented in his service treatment records." 

On remand, the Veteran was provided a VA examination in October 2017.  The examiner reviewed the record and examined the Veteran.  She diagnosed the Veteran with degenerative joint disease of the spine and noted that the Veteran was seen once in service for low back pain after weightlifting in 1962.  She further noted that there is documentation of flattening of the lumbar curvature, which is suggestive of a muscle spasm in his entrance examination.  She opined that it is less likely that a muscle strain in 1962 is the cause of the Veteran's current lumbar condition and more likely than not that the condition is due to age-related changes.  She further noted that flattening "of the spine is seen in muscle spasms.  Anyone can have transient flattening of the spine.  This condition resolves.  It's not permanent.  He could have had a muscle spasm upon entering the service.  This does not mean anything."

The examiner's opinion as to the spinal flattening noted on entrance into active service does not address the questions posed in the Board's April 2017 remand; is conclusory and speculative; does not reflect consideration of an August 1960 medical examination for air controlman candidate, which also notes a mild flattening of the lumbar curvature; and does not provide adequate information to determine whether the spinal flattening noted on entrance underwent an increase in severity during service beyond its natural progression.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (an adequate medical examination must provide a rationale and explanation for its conclusions).  Furthermore, the examiner does not address diagnostic imaging evidence of record indicating that the Veteran currently has abnormalities in the spinal curvature, to include a September 2009 CT of the abdomen and pelvis showing dextroscoliosis and a December 2016 MRI of the lumbar spine showing straightening of the usual lumbar lordosis.  That evidence may be indicative of a current disability of the spine that is related to the flattening of the spine that was noted on entrance into service.  As such, the October 2017 VA examination is not adequate for decision-making purposes, and the issue must be remanded so that an addendum opinion may be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In addition, the Veteran's representative has requested information relating to the qualifications of the VA examiner who conducted a December 2010 VA examination and provided a December 2011 addendum opinion and the VA examiner who conducted the October 2017 VA examination.  Specifically, he has requested the curriculum vitae (CV) for those examiners, as well as "any and all information stored in VetPort-or any other system of records-that pertains to the Examiners' credentialing as medical professionals since the Examiners' date of first employment and/or association with the VA".  See "Letter Brief on Remand from the Court of Appeals for Veterans Claims" dated in December 2016;"Response to SSOC and Submission of Additional Evidence" dated in December 2017.  There is no indication that appropriate efforts have been made to obtain the requested information and provide it to the Veteran and his representative.  Accordingly, on remand, the CVs for the December 2010 and October 2017 VA examiners and other information requested relating to those examiners should be obtained, associated with the record, and provided to the Veteran and his representative for review.  See Nohr v. McDonald, 27 Vet. App. 124 (2014).  If the information requested is not available, then the AOJ should advise the Veteran of such and note the reasons for such in the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the examiner who conducted the December 2010 VA examination and provided the December 2011 addendum opinion and the examiner who conducted the October 2017 VA examination and request that they provide a copy of their resumes/CVs.  Efforts should also be made to obtain the other information requested by the Veteran's representative, to include "any and all information stored in VetPort-or any other system of records-that pertains to the Examiners' credentialing as medical professionals since the Examiners' date of first employment and/or association with the VA".  Upon receipt of the resumes/CVs and/or the other information requested, associate them with the record and provide the Veteran and his representative a copy thereof for review.  If the requested resumes/CVs or other information is not obtainable, the Veteran should be so advised and the reasons for such should be noted in the record.

2.  Forward the record and a copy of this remand to the VA clinician who conducted the December 2017 VA examination or, if that clinician is unavailable, to another similarly qualified VA clinician for preparation of an addendum opinion.  If the clinician selected determines that the information requested below cannot be provided without further in-person examination of the Veteran, then such an examination should be scheduled.  The clinician is asked to review the record and then respond to the following:

1) Identify all current disabilities the Veteran has of his lumbar spine.  The examiner should specify whether the Veteran currently has any flattening of the spine or any disability of the spine that is related to the flattening of the spine that was noted on entrance into active service in February 1960.  The examiner should specifically address the diagnostic imaging evidence of record indicating the Veteran currently has abnormalities in the spinal curvature, to include the September 2009 CT of the abdomen and pelvis showing dextroscoliosis and the December 2016 MRI of the lumbar spine showing straightening of the usual lumbar lordosis, and state whether those abnormalities are related to the flattening of the spine that was noted on entrance into service.

2) Discuss whether there was any increase in severity during service of the non-symptomatic non-disabling (NSND) flattening of the lumbar curve that was noted on entrance into service.  The opinion should be based on all evidence of record pertaining to manifestations of the disability prior to, during, and after service.  In providing this opinion, the examiner must specifically consider the August 1960 medical examination for air controlman candidate, which notes a mild flattening of the lumbar curvature, the December 1962 weightlifting-related complaint of pain on movement of the back, and the February 1964 report of medical examination for separation from active service reflecting a normal evaluation of the spine.  If there was an increase in the severity of flattening of the lumbar spine during service, the examiner should also opine as to whether such an increase was due to the natural progress of the disability.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  In rendering the above-requested opinions, the examiner should consider that the Veteran was asymptomatic on entrance to active service.  The examiner should discuss the natural progression of the Veteran's flattening of the spine and whether the Veteran's symptoms during service were acute and transitory or established a permanent worsening of his pre-service disability.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

3.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

